Citation Nr: 1105213	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1965 to February 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in New Orleans, Louisiana, denying 
the claims currently on appeal.  These claims were previously 
remanded by the Board in March 2008 for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In December 2010, the Veteran was notified that the Veterans Law 
Judge who performed his earlier Travel Board hearing of January 
2008 was no longer employed by the Board.  In December 2010, VA 
received a statement from the Veteran indicating that he wished 
to be scheduled for a new Travel Board hearing.  The Veteran is 
entitled, by law, to have his appeal decided by the Board Member 
who conducted his hearing.  Based on this request, the Veteran's 
claim is remanded to the AMC so that he may be scheduled for his 
requested hearing.  See 38 C.F.R. § 20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board 
hearing at his local RO at the earliest 
opportunity.  Notify the Veteran of the date, 
time, and location of the hearing, and put a 
copy of this notification letter in his 
claims file.  Once the Veteran has been 
afforded the requested hearing, or in the 
event that he withdraws his hearing request 
or fails to appear, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


